Citation Nr: 0200208	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  99-03 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's request for waiver of recovery of the 
overpayment of Department of Veterans Affairs (VA) disability 
pension in the amount of $18,584.43 was timely filed.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to December 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 decision by 
the Committee on Waivers and Compromises (Committee) at the 
St. Petersburg, Florida VA Regional Office (RO), which denied 
the claim on the basis that he did not submit a timely 
request for waiver of the overpayment.  The Board remanded 
this case for additional development in October 2000.


FINDINGS OF FACT

1.  Based on information relating to the veteran's receipt of 
Social Security Administration benefits and periods of 
incarceration, his pension award was retroactively terminated 
and an overpayment in the amount of $18,584.43 was created as 
a result.

2.  On March 2, 1998, VA's Debt Management Center informed 
the veteran in writing of an overpayment of VA disability 
pension benefits in the amount of $18,584.43 and his 
appellate and waiver rights.  

3.  A request for waiver of recovery of the overpayment of VA 
disability pension benefits was received by VA on September 
10, 1998.  


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA disability pension benefits in the amount of $18,584.43 
was not received.  38 U.S.C.A. §§ 5100 et. seq., 5302(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 1.963 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The record shows that the veteran was awarded VA disability 
pension benefits in an August 1979 rating decision.  The 
veteran was advised to report changes in the amount of income 
from other sources as well as unreimbursed medical expenses.  
In October 1997, information provided to the VA revealed that 
the veteran had been incarcerated from August 1983 to 
September 1986 and from January 1989 to September 1990, that 
the veteran was receiving Social Security benefits which he 
did not report, and that the veteran had married in October 
1993.  In an October 1997 letter, the RO notified the veteran 
of the proposal to terminate his benefits as set forth above, 
and that he had 60 days to submit evidence to show 
termination should not be made.  There is no response of 
record, thereafter, the RO terminated the veteran's VA 
disability pension benefits, and this resulted in an 
overpayment.  According to documentation from VA Debt 
Management Center (DMC) the veteran was informed in writing 
of the overpayment of VA disability pension benefits in the 
amount of $18,584.43 and his appellate and waiver rights on 
March 2, 1998.  

In a letter dated September 1, 1998, the veteran requested 
waiver of the overpayment on the basis that recovery would 
result in undue financial hardship and referred to an 
attached Financial Status Report.  The copy of the Financial 
Status Report shows a handwritten date of April 23, 1998; 
however, the date stamp on both the letter and the financial 
status report is September 30, 1998.  A computer data record 
dated in September 24, 1998 indicated a waiver request was 
received on September 10, 1998.   In December 1998, the 
Committee determined that the veteran's waiver request was 
not timely.  

The veteran contends that his request for waiver was timely.  

Upon review, the Board notes that the veteran was informed in 
writing of the overpayment of VA pension benefits in the 
amount of $18,584.43 and his waiver rights by a letter dated 
March 2, 1998.  The Board notes that VA DMC verified that the 
first demand letter for the debt in the amount of $18,584.43 
was sent on March 2, 1998 to the veteran's address of record 
and was not returned as undeliverable by the United States 
Post Office.  The Board notes that the file contains an April 
2, 1998 notification of an overpayment in the amount of 
$23,962.43.  However, in his request for waiver of recovery 
of the overpayment dated on September 1, 1998 and received 
September 10, 1998, the veteran referenced the overpayment of 
$18,584.43 created in March 1998.  Accordingly, the veteran's 
request for waiver of the overpayment of $18,854.43 was 
received on September 10, 1998, more than 180 days after the 
date of the first notice of indebtedness on March 2, 1998.  

Neither the veteran nor his representative has contended 
there were any circumstances beyond his control which caused 
a delay in his receipt of the notification of the 
indebtedness.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (presumption of regularity of administrative process 
in the absence of clear evidence to the contrary).  Because 
there is no evidence or allegation that the notification to 
the veteran of this indebtedness was not received by him or 
received beyond the time customarily required for mailing a 
response, the Board concludes that his application requesting 
waiver of recovery of the overpayment at issue was not timely 
filed.  

Additionally, the Board notes that there is no evidence of 
record that could be reasonably construed as a timely filed 
waiver request.  Thus, the veteran does not meet the basic 
eligibility requirements for waiver of recovery of an 
indebtedness under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2001) and 38 C.F.R. § 1.963 (2001).  Although the Board is 
sympathetic to the veteran's current financial circumstances, 
the veteran's claim must be denied as a matter of law.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the veteran's application for 
waiver of recovery of the overpayment in the amount of 
$18,584.43 is denied.  

In reviewing the issue of the timeliness of the veteran's 
request for waiver of recovery of overpayment of $18,584.43, 
the Board observes that the VA has secured or attempted to 
secure all relevant records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran and his 
representative have been advised by the statement of the case 
of the evidence that would be necessary for him to 
substantiate this claim.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.  


ORDER

As the veteran did not timely apply for waiver of recovery of 
overpayment of  pension benefits in the amount of $18,584.43, 
his appeal with respect to this issue is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

